Exhibit 10.1

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

Between

THE TDL GROUP CORP.

And

TIM HORTONS INC.

And

PAUL D. HOUSE

WHEREAS, The TDL Group Corp. (“TDL”), Tim Hortons Inc. (“THI”) and Paul D. House
(the “EXECUTIVE”) previously entered into that employment agreement effective as
of September 28, 2009 (“Agreement”);

WHEREAS, the EXECUTIVE became the direct employee of THI commencing January 4,
2010 and, therefore, TDL is no longer the EXECUTIVE’S “Employer”;

WHEREAS THI, TDL and the EXECUTIVE amended the Agreement effective as of
February 24, 2010 (the “First Amendment”);

WHEREAS, the parties mutually desire to amend the Agreement as provided herein
to be effective on March 22, 2012 (the “Effective Date”); and

WHEREAS all capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the Agreement, as amended by the First
Amendment.

NOW THEREFORE, in consideration of the foregoing, the past, current and future
services to be performed by the EXECUTIVE, and the EXECUTIVE’S continued
employment with the Employer pursuant to the terms and conditions of the
Agreement, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

  1. Section 5.3(b) of the Agreement is hereby deleted in its entirety and
replaced by the following:

 

  (b) as severance pay and in lieu of any further salary for periods subsequent
to the TERMINATION DATE, the EMPLOYER shall pay to the EXECUTIVE in a single
payment an amount in cash equal to two times the greater of (I) the sum of
(A) the EXECUTIVE’S annual base salary at the rate in effect at the time NOTICE
OF TERMINATION is given and (B) annual target bonus amount in effect at the time
NOTICE OF TERMINATION is given, or (II) the sum of (A) the average of the
EXECUTIVE’S annual base salary at the rate in effect at the time NOTICE OF
TERMINATION is given and the EXECUTIVE’S annual base salary for each of the two
years prior thereto; and (B) the average of the annual target bonus amount in
effect at the time NOTICE OF TERMINATION is given and the EXECUTIVE’S annual
target bonus amount for each of the two years prior thereto.



--------------------------------------------------------------------------------

  2. Section 5.3(c) of the Agreement is hereby deleted in its entirety and
replaced by the following:

 

  (c) as additional severance, the EMPLOYER shall pay to the EXECUTIVE in a
single payment an amount equal to the present value of the employer
contributions the EXECUTIVE would have accrued under the EMPLOYER’S registered
pension plan and supplemental plan, if any, if he had remained an employee for
two years following the TERMINATION DATE. For purposes of this determination,
the base salary of the EXECUTIVE over this period shall be equal to his base
salary in effect at the TERMINATION DATE, and the employee contribution rate of
the EXECUTIVE under the registered pension plan shall be equal to the
contribution rate in effect at the TERMINATION DATE. Present values shall be
determined using a discount rate equal to the interest rate recommended by the
Canadian Institute of Actuaries for the computation of transfer values from a
registered pension plan.

 

  3. Section 5.3(d) of the Agreement is hereby deleted in its entirety and
replaced by the following:

 

  (d) for the two years following the TERMINATION DATE, the EMPLOYER shall at
its expense continue on behalf of the EXECUTIVE and his dependents and
beneficiaries the life insurance, disability, medical, dental and
hospitalization benefits which were being provided to the EXECUTIVE at the time
NOTICE OF TERMINATION is given. The benefits provided in this Section 5.3(d)
shall be no less favourable to the EXECUTIVE, in terms of amounts and
deductibles and costs to him, than the coverage provided the EXECUTIVE under the
EMPLOYER’S plans providing such benefits at the time NOTICE OF TERMINATION is
given. The EMPLOYER’S obligation hereunder with respect to the foregoing
benefits shall be limited to the extent that the EXECUTIVE obtains any such
benefits pursuant to a subsequent employer’s benefit plans, in which case the
EMPLOYER may reduce the coverage of any benefits it is required to provide the
EXECUTIVE hereunder as long as the aggregate coverage of the combined benefit
plans is no less favourable to the EXECUTIVE in terms of amounts and deductibles
and costs to him, than the coverage which would be provided hereunder by the
EMPLOYER to the EXECUTIVE at the time the NOTICE OF TERMINATION is given. Except
as expressly set forth above, this paragraph (d) shall not be interpreted so as
to limit any benefits to which the EXECUTIVE or his dependents may be entitled
under any of the EMPLOYER’S employee benefit plans, programs or practices
following the EXECUTIVE’S termination of employment. Where such benefits as
contemplated in this section 5.3(d) are not available to EXECUTIVE as a result
of EXECUTIVE not being employed by the EMPLOYER, the EMPLOYER shall pay, in a
lump sum, the present value of the cost of such benefits, had they been
available under the same terms and conditions and the EMPLOYER benefit plans,
and net of any required contribution by the EXECUTIVE.

 

  4. Section 5.3(e) of the Agreement is hereby deleted in its entirety and
replaced by the following:

 

  (e) for the two years following the TERMINATION DATE, the EMPLOYER shall pay
to the EXECUTIVE a monthly allowance equal to a pre-determined monthly amount
for the car payment, gas, maintenance and insurance for the grade level of the
EXECUTIVE, established by the EMPLOYER from time to time, to replace the benefit
of the car being used by the EXECUTIVE prior to the TERMINATION DATE. The
EXECUTIVE shall return the car being used by such EXECUTIVE to the EMPLOYER upon
the TERMINATION DATE.



--------------------------------------------------------------------------------

  5. Section 6 of the Agreement, as amended by the First Amendment, is hereby
amended by deleting the last sentence of Section 6 and replacing it by the
following:

If, during the Employment Term, the EXECUTIVE’S employment is terminated by the
Employer for Cause, by the EXECUTIVE’S death, or by the EXECUTIVE other than for
Good Reason, the treatment of any options to purchase shares of THI, any stock
appreciation rights or restricted stock units, or other equity awards granted by
THI to the EXECUTIVE, or any stock award to the EXECUTIVE by THI shall be
determined pursuant to the terms of the applicable THI Stock Incentive Plan,
which shall be in effect, as amended, supplemented or restated, as of the
applicable time, that governs the treatment of such options, stock appreciation
rights, restricted stock units, stock awards or other equity awards.

 

  6. Any and all of the terms and provisions of the Agreement, as amended by the
First Amendment, shall, except as expressly amended and modified hereby, remain
in full force and effect.

IN WITNESS WHEREOF, the parties have executed, or caused their duly authorized
representatives to execute, this Second Amendment to be effective as of the
Effective Date.

 

TIM HORTONS INC.     THE TDL GROUP CORP. By:   /s/ JILL E. AEBKER     By:   /s/
JILL E. AEBKER Its:   Senior Vice President, General Counsel and Secretary    
Its:   Senior Vice President, General Counsel and Secretary EXECUTIVE     /s/
PAUL D. HOUSE       Paul D. House      